DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/19/2019 and 2/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SENSING DEVICE HAVING A STATOR HAVING A STATOR RING WITH PROTRUSIONS TO BE SECURED TO A STATOR HOLDER
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0297916).
In claim 1, Lee discloses (Fig. 1-5) a sensing device (400) comprising: a rotor (30); and a stator (20a, 20b) disposed on an outside of the rotor (30), wherein the stator (20a, 20b) includes a stator holder (50) and a stator ring (22) disposed in the stator holder (50), the stator ring (22) includes a body (body of 22), a plurality of teeth (24) formed to protrude from an inner circumferential surface of the body (22), and a protrusion part (26) formed to protrude from an outer circumferential surface of the body (22), when viewed in a radial direction, the protrusion part (26) is disposed between the teeth (24), and the protrusion part (26) is provided as two or more protrusions (eight protrusions) disposed to be spaced apart from each other (illustrated in Fig. 3).
In claim 11, Lee discloses wherein 	the body (body of 22), the teeth (24), and the protrusions (26) are integrally formed, and the teeth (24) and the protrusions (26) protrude in the same direction (axial direction).
In claim 12, Lee discloses wherein a height of the protrusion (26) is smaller than that of the tooth (24)
In claim 13, Lee discloses a sensing unit (40) configured to measure a magnetic field generated between the rotor (30, 32) and a stator (20a, 20b, 50) assembly.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 2: “wherein the stator holder includes a stator ring-fixing part and a shaft-fixing part, and the protrusions are coupled to an outer surface of the stator ring-fixing part in a caulking manner.”
Claim 4: “wherein the stator holder includes a stator ring-fixing part and a shaft-fixing part, 16Docket No. DANA-0167 the stator ring-fixing part includes a fixing part-main body and a flange that protrudes from an outer circumferential surface of the fixing part-main body in a radial direction, and the protrusions are fixed to the flange in a caulking manner.  ”
Claim 6: “wherein the stator holder includes a stator ring-fixing part and a shaft-fixing part, the stator ring-fixing part includes a fixing part-main body and a flange that protrudes from an outer circumferential surface of the fixing part-main body in a radial direction, and the protrusions are bent and disposed in grooves of the flange.”
Claim 7: “wherein a ratio of a distance (d) between the protrusions to a width (W) of the protrusion is 1:1.5.”
Claim 8: “wherein one surface of the protrusion is formed to be inclined from a virtual line, which passes through a center of the protrusion, at a predetermined angle.”
Claim 9: “wherein a width of the protrusion increases in a direction away from the body.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Choi et al. (US 2016/0325781) teaches a sensor device having a stator formed of a stator ring having teeth and protrusions, being disposed in a stator holder.
Woo et al. (US 8939038) teaches a sensor device having a stator formed of a stator ring having teeth, being disposed in a holder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832